In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Orange County (Bivona, J.), entered March 5, 2004, as directed him to pay the mother $25,550 in child support arrears and $350 per week for child support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly determined the amount of child support arrears. The Family Court was in the best position to gauge the parties’ credibility and we perceive no reason to disturb its findings (see Koeth v Koeth, 309 AD2d 786 [2003]; Carniol v Carniol, 306 AD2d 366, 368 [2003]).
The father’s remaining contentions are largely unpreserved for appellate review, and in any event, are without merit. H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.